DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/09/2021 and 8/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al., (US 9,391,375), hereafter Bales, in view of Franson et al., (US 2021/0005977), hereafter Franson.

 	Regarding claim 1 Bales discloses an antenna module comprising: a plurality of segments (e.g., Fig. 19, at 1920, 1930, 1940) each including one input-output port (Fig. 19, at 1922) and a plurality of antenna ports (Fig. 19, at 1924 and 1926); and a plurality of subarray antennas (e.g., Fig. 20, at 1830) each including a plurality of circularly polarized antenna elements (column 10, line 48 “generate circular polarization”), wherein each of the plurality of circularly polarized antenna elements is connected to any of the plurality of antenna ports (e.g., Fig. 19, at 1924 and 1926), the plurality of circularly polarized antenna elements included in each of the plurality of subarray antennas constitutes a sequential array for each subarray antenna (e.g., Fig. 20, at 1800, 1810, 1830), each of the plurality of segments includes a distribution-combination circuit (Fig. 20, at 1910) configured to distribute a signal that is input to a first port (Fig. 20, at 1912) to the plurality of antenna ports and configured to combine signals input to the respective plurality of antenna ports so as to output a combined signal from the first port, and wherein, in any one subarray antenna of the plurality of subarray antennas, the plurality of antenna ports to which the respective plurality of circularly polarized antenna elements included in one subarray antenna are connected are included in one segment (e.g., Fig. 20, at 1800, 1810, 1830).
	Bales does not disclose a first amplifier connected between the one input-output port and the first port antenna ports and each antenna port is configured to amplify a radio-frequency signal.
	Franson discloses a first amplifier (paragraph 0024) connected between the one input-output port and the first port and each antenna port is configured to amplify a radio-frequency signal (paragraph 0024). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Franson regarding amplifiers in order to amplify the RF signal applied through transmission line in a distributed manner (Franson, paragraph 0024).


    PNG
    media_image1.png
    805
    979
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1135
    785
    media_image2.png
    Greyscale


Regarding claim 2 Bales does not disclose the antenna module according to claim 1, further comprising a second amplifier connected between each of the plurality of antenna ports and the distribution-combination circuit.
 	Franson discloses a second amplifier (paragraph 0024) connected between each of the plurality of antenna ports and the distribution-combination circuit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Franson regarding amplifiers in order to amplify the RF signal applied through transmission line in a distributed manner (Franson, paragraph 0024).

  	Regarding claim 18 Bales further discloses the antenna module according to claim 1, wherein, in the plurality of subarray antennas, there coexist subarray antennas including respective different numbers of circularly polarized antenna elements constituting a sequential array (e.g., Fig. 20, at 1800, 1810, 1830).

 	Regarding claim 19 Bales further discloses the antenna module according to claim 2, wherein, in the plurality of subarray antennas, there coexist subarray antennas including respective different numbers of circularly polarized antenna elements constituting a sequential array (e.g., Fig. 20, at 1800, 1810, 1830).

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Franson as applied to claims 1-3, 8 and 12 respectively above, and further in view of Shoki (US 6,184,828), hereinafter Shoki.

 	Regarding claim 8 Bales as modified does not explicitly disclose the antenna module according to claim 1, wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit.
 	Shoki discloses wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit (e.g., Fig. 27 at RF Line; see also column 25, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Shoki  regarding hybrid circuits used with antennas in order to provide circular polarization to the antennas (Shoki, column 25, lines 5-7).

Regarding claim 9 Bales as modified does not explicitly disclose the antenna module according to claim 2, wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit.
Shoki discloses wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit (e.g., Fig. 27 at RF Line; see also column 25, lines 5-7).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Shoki  regarding hybrid circuits used with antennas in order to provide circular polarization to the antennas (Shoki, column 25, lines 5-7).

Regarding claim 10 Bales as modified does not explicitly disclose the antenna module according to claim 3, wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit.
Shoki discloses wherein each of the plurality of circularly polarized antenna elements has two feeding points, and a plurality of transmission lines are each connected to the two feeding points of the circularly polarized antenna element through a hybrid circuit (e.g., Fig. 27 at RF Line; see also column 25, lines 5-7).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Shoki  regarding hybrid circuits used with antennas in order to provide circular polarization to the antennas (Shoki, column 25, lines 5-7).

 	Regarding claim 12 Bales as modified does not explicitly disclose the antenna module according to claim 8, wherein each of the plurality of circularly polarized antenna elements overlaps the hybrid circuit when viewed in plan.
	Shoki discloses wherein each of the plurality of circularly polarized antenna elements overlaps the hybrid circuit when viewed in plan (e.g., Fig. 27, at 445).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Shoki  regarding hybrid circuits used with antennas in order to provide circular polarization to the antennas (Shoki, column 25, lines 5-7).

 	Regarding claim 13 Bales as modified does not explicitly disclose the antenna module according to claim 12, wherein each of the plurality of circularly polarized antenna elements is circular in shape when viewed in plan.
	Shoki discloses wherein each of the plurality of circularly polarized antenna elements is circular in shape when viewed in plan (e.g., Fig. 46, at 654-669).
`	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Shoki  regarding circularly shaped antennas in order to provide circular polarization to the antennas (Shoki, column 25, lines 5-7).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Franson as applied to claims 1 and 2 respectively above, and further in view of Sano (US 2020/0335880), hereinafter Sano.

 	Regarding claim 14 Bales as modified does not disclose the antenna module according to claim 1, wherein each of the plurality of circularly polarized antenna elements is a perturbation element.
	Sano discloses wherein each of the plurality of circularly polarized antenna elements is a perturbation element (paragraph 0112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Sano regarding perturbation elements in order to provide circular polarization (Bales, paragraph 0112).

 	Regarding claim 15 Bales as modified does not disclose the antenna module according to claim 2, wherein each of the plurality of circularly polarized antenna elements is a perturbation element.
	Sano discloses wherein each of the plurality of circularly polarized antenna elements is a perturbation element (paragraph 0112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales in accordance with the teaching of Sano regarding perturbation elements in order to provide circular polarization (Bales, paragraph 0112).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Franson as applied to claims 1 and 2 respectively above, and further in view of Yun et al., (US 2020/0021015), hereinafter Yun.

Regarding claim 16 Bales as modified does not disclose the antenna module according to claim 1, wherein a direction in which some subarray antennas of the plurality of subarray antennas face differs from a direction in which at least some other subarray antennas face.
Yun discloses wherein a direction in which some subarray antennas of the plurality of subarray antennas face differs from a direction in which at least some other subarray antennas face (e.g., Fig. 8, at 600).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales as modified in accordance with the teaching of Yun regarding having antenna subarrays face a different direction in order that the coverage of the communication device may be increased  (Yun, paragraph 0124).

 	Regarding claim 17 Bales as modified does not disclose the antenna module according to claim 2, wherein a direction in which some subarray antennas of the plurality of subarray antennas face differs from a direction in which at least some other subarray antennas face.
Yun discloses wherein a direction in which some subarray antennas of the plurality of subarray antennas face differs from a direction in which at least some other subarray antennas face (e.g., Fig. 8, at 600).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bales as modified in accordance with the teaching of Yun regarding having antenna subarrays face a different direction in order that the coverage of the communication device may be increased  (Yun, paragraph 0124).

Allowable Subject Matter
Claim 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of an antenna driving method comprising: in an antenna module configured to cause M circularly polarized antenna elements to operate with a plurality of first amplifiers, selecting m circularly polarized antenna elements smaller in number than M and causing the m circularly polarized antenna elements to operate as an active element, causing with any one of the plurality of first amplifiers, among the M number of circularly polarized antenna elements, a plurality of circularly polarized antenna elements to operate, wherein the M number of circularly polarized antenna elements constitute a plurality of sequential arrays, and the causing is performed under conditions of: selected of the m circularly polarized antenna elements constitute one or a plurality of sequential arrays, and a number of first amplifiers that cause the m circularly polarized antenna elements to operate is a minimum, the m circularly polarized antenna elements being selected from among the M number of circularly polarized antenna elements, and the selected m circularly polarized antenna elements are caused to operate.  
 	Bales and Franson are all cited as teaching some elements of the claimed invention including an antenna module, a plurality of segments, one input-output port, a plurality of subarray antennas, a distribution-combination circuit, and an amplifier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein, in any one subarray antenna of the plurality of subarray antennas, under a condition geometric centers of all circularly polarized antenna elements included in one subarray antenna are connected by line segments that are one fewer in number than a number of the circularly polarized antenna elements so that a total length of the line segments is shortest, a length of each of the line segments is not greater than a free-space wavelength corresponding to a resonant frequency of the circularly polarized antenna elements.  
 	Bales and Franson are all cited as teaching some elements of the claimed invention including an antenna module, a plurality of segments, one input-output port, a plurality of subarray antennas, a distribution-combination circuit, and an amplifier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein, in any one subarray antenna of the plurality of subarray antennas, under a condition geometric centers of all circularly polarized antenna elements included in one subarray antenna are connected by line segments that are one fewer in number than a number of the circularly polarized antenna elements so that a total length of the line segments is shortest, a length of each of the line segments is not greater than a free-space wavelength corresponding to a resonant frequency of the circularly polarized antenna elements.  
 	Bales and Franson are all cited as teaching some elements of the claimed invention including an antenna module, a plurality of segments, one input-output port, a plurality of subarray antennas, a distribution-combination circuit, and an amplifier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 5, patentability exists, at least in part, with the claimed features of wherein, under a condition geometric centers of all the circularly polarized antenna elements are connected by line segments that are one fewer in number than a number of the circularly polarized antenna elements so that a total length of the line segments is shortest, a length of each of the line segments is not greater than a free-space wavelength corresponding to a resonant frequency of the circularly polarized antenna elements.
 	Bales and Franson are all cited as teaching some elements of the claimed invention including an antenna module, a plurality of segments, one input-output port, a plurality of subarray antennas, a distribution-combination circuit, and an amplifier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of wherein, under a condition geometric centers of all the circularly polarized antenna elements are connected by line segments that are one fewer in number than a number of the circularly polarized antenna elements so that a total length of the line segments is shortest, a length of each of the line segments is not greater than a free-space wavelength corresponding to a resonant frequency of the circularly polarized antenna elements.
 	Bales and Franson are all cited as teaching some elements of the claimed invention including an antenna module, a plurality of segments, one input-output port, a plurality of subarray antennas, a distribution-combination circuit, and an amplifier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845